Citation Nr: 0116373	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for limb movement of sleep, 
also claimed as a sleep disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, and D.S.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 until his 
retirement in September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran initiated his 
appeal to include entitlement to service connection for 
hearing loss and limb movement of sleep (sleep disorder) as 
well as for increased ratings for allergic rhinitis and 
sinusitis, right knee status postoperative removal of bone 
fragment with degenerative arthritis and medial meniscus 
tear, arthritis of the right ankle and bilateral shoulders, 
residuals of a chip fracture of the right ischial tuberosity, 
and degenerative disc disease of the lumbar spine.  The 
veteran perfected his appeal of the issue of service 
connection for limb movement of sleep and presented testimony 
on that issue at a personal hearing conducted at the RO in 
April 2001, before the undersigned Member of the Board.  At 
the hearing, the veteran confirmed that he wished to perfect 
his appeal only on the issue of service connection for limb 
movement of sleep, also claimed as a sleep disorder.  The 
Board will proceed with review of this issue.


REMAND

The veteran contends that he is entitled to service 
connection for limb movement of sleep, also known as a sleep 
disorder.  He alleges that this disorder began in service and 
has continued since his discharge from service.  The RO 
denied this claim on the basis that the veteran had a sleep 
disorder (sleepwalking) prior to service.  The veteran has 
submitted a lay statement from his mother, as well as his own 
statements and testimony, as to the fact that he did not 
suffer from any sleep disorder, to include sleepwalking 
during childhood.  



The Board notes that every veteran is presumed to have been 
in sound condition when enrolled in service except as to 
defects noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  Review of the service 
medical records reveals that a sleep disorder of any kind is 
not noted on the veteran's service entrance examination nor 
in his service medical records for many years.  There is a 
reference in the veteran's medical records to one reported 
incident of sleepwalking in childhood.  However, the Board 
does not believe that this is sufficient evidence to overcome 
the presumption of soundness.  Furthermore, even if the 
veteran did sleepwalk as a child, there is no medical 
evidence of record that such a disorder is related to the 
veteran's currently claimed disorder on appeal.  

The service medical records further reveal that the veteran 
first complained of limb movement during his sleep at the 
time of his retirement examination conducted in July 1997.  A 
polysomnography report (sleep study) was subsequently 
conducted in August 1997, which indicated that the veteran 
did experience limb movement with a periodicity of about 30 
seconds and a duration of about 1-3 seconds.  Total sleep 
time was reported to be 7.6 hours and total movement was 
about 201 times.  The conclusion was that these findings were 
"indicative of mild to moderate PLMD (periodic limb movement 
disorder)".  In August 1997, the veteran was referred to the 
neurology clinic for consultation.  A report of telephone 
consultation noted that the veteran was to "PCS" (permanent 
change of station) back to the United States in one week; 
thus, it was recommended that he be seen by a neurologist 
upon his arrival.  It appears from the available records, 
that this was not accomplished.  Upon his return to the 
United States, the veteran was subsequently discharged from 
active duty service in September 1997.


A report of VA neurological examination conducted in February 
1998, indicated that the veteran was seen for evaluation of a 
sleep disorder.  The veteran reported a two-year history of 
light jerking and kicking while asleep.  The examiner noted 
that the veteran's service medical records were not available 
for review.  The examiner's impression, based on the 
veteran's reported symptoms and history was a possible sleep 
disorder.  However, the examiner requested the veteran's 
claims file for review.

A short addendum examination report, dated almost a full year 
later in January 1999, indicates that the same VA examiner 
did review the veteran's claims folder.  Based on that 
review, the examiner concluded that the results of the sleep 
study conducted in August 1997 were "consistent with history 
and physical".  The examiner then simply repeated the 
findings of the 1997 sleep study.  The VA examiner reported 
that the veteran had documented mild to moderate periodic 
limb movements of sleep; however, the examiner did not enter 
a diagnosis as to whether the veteran had an actual current 
disorder which could be related to service. 

The veteran and his spouse presented testimony at the 
personal hearing in April 2001, that the veteran has 
continued to experience leg movements during sleep since his 
discharge from service of such intensity and frequency that 
they must sleep in separate beds.  The Court has held that a 
lay person can certainly provide an eyewitness account of a 
veteran's visible symptoms, however, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Thus, the wife's statements as to 
observed behavior of the veteran are probative and must be 
considered; however, additional development of the medical 
evidence is necessary to determine whether the veteran has a 
current disability that is related to service.  

Therefore, the Board finds that this case must be remanded 
for a VA neurological examination, to include a sleep study 
if necessary, in order to determine the nature and etiology 
of the veteran's limb movements of sleep, also claimed as a 
sleep disorder and to clarify whether it had its onset or is 
otherwise related to service.

The Board also notes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On remand, in addition to the development requested by the 
Board, the RO should ensure compliance with the notice and 
duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED for the following:

1.  While the Board notes that the veteran 
has previously indicated that he has not 
sought treatment of his claimed sleep 
disorder since his discharge from service, 
he should again be given the opportunity 
to identify any potential sources of 
treatment records, to include VA treatment 
records, to assist with developing his 
claim.

2.  Then, the RO should schedule the 
veteran a VA neurological examination, to 
include a sleep study if deemed necessary, 
to determine the nature and etiology of 
the veteran's limb movement of sleep, also 
claimed as a sleep disorder.  The 
veteran's claims file and a copy of this 
REMAND should be made available to the 
examiner 


prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
finds to be necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran has a 
current sleep disorder manifested by limb 
movement in sleep; and if present, whether 
such disorder is as least as likely as not 
to be related to the veteran's active 
service.  The examiner's  attention is 
called to the findings of limb movement of 
sleep documented in the sleep study 
conducted in service in August 1997.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for limb 
movement of sleep, also claimed as a sleep 
disorder.  Any additional action required 
to comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the determination remains 
adverse to the veteran, he and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999). 
However, no action is required of the veteran until he is so 
notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





